PER CURIAM.
The appellants appeal on order by the trial court denying their motions to expunge the record. By our order of November 21, 1977, we consolidated these appeals for all appellate purposes.
Garcia entered a plea of guilty of Grand Larceny. The trial court withheld an adju*228dication of guilt and placed him on probation for 18 months.
Savage pleaded guilty to possession of a short-barreled shotgun. The trial court withheld an adjudication of guilt and placed him on probation for one year.
Both appellants successfully completed their probationary period and filed motions to expunge the record pursuant to Section 901.33, Florida Statutes (1975). Neither had previously been convicted of a criminal offense. The trial court denied both motions.
We reverse and remand to the trial court for the sealing of the court records from public view in accordance with Johnson v. State, 336 So.2d 93 (Fla.1976).
Reversed and remanded with directions.